Title: From David Humphreys to Henry Sewell, 11 June 1782
From: Humphreys, David
To: Sewell, Henry


                  
                     Dear Sir
                     Head Quarters Newburgh June 11th
                     1782
                  
                  In answer to your favor of the 9th (which is just come to hand) I
                     am directed by the Commander in Chief to inform you; that when it was proposed
                     Lt Col. Popkin should go to Boston to superintend the recruiting Service, the
                     General conceived it would be at the same time a matter of private convenience
                     as well as of public utility—that as he does not know that he is authorized to
                     promise any public Money for the expences of the Recruiting Service, & not
                     having given any pecuniary encouragement to the other Officers employed in any
                     branch of that duty, he cannot think himself at liberty to do it in the present
                     instance—if therefore Col. Popkin does not choose to go without looking to the
                     Public for the Payment of his extra expences, another Officer may be appointed
                     for the purpose. The General farther observes that he believes it will be
                     impossible for the Quarter Master to furnish a bathorse, both on account of the
                     scarcity of public Horses, & the appropriation of those on hand to
                     other Services.
                  As to the size of Recruits, His Excellency is of opinion that
                     none ought to be accepted under five feet two inches high; & that Boys of
                     that stature, whose limbs are not spread & who have not acquired
                     strength & firmness to perform the exercise & bear the fatigue
                     of service are by no means proper subjects to make Soldiers of, therefore much
                     must be left to the judgment & discretion of the Mustering Officer, to
                     whom it is His Excellencys wish that Gen. Heath will give such further
                     instructions as he may judge proper. I am Dear Sir With great regard
                  
                  
                     P.S. Pray what directions did you give respecting sendg
                        back the Dragoon who came with a flag to Croton.
                  
                  
                     Capt. Sewall
                     
                  
               